STATE OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS



Julia Surbaugh,
Petitioner Below, Petitioner                                                            FILED
                                                                                  September 23, 2020
vs.) No. 19-0739 (Webster County 17-P-22)                                            EDYTHE NASH GAISER, CLERK
                                                                                     SUPREME COURT OF APPEALS
                                                                                         OF WEST VIRGINIA
J.D. Sallaz, Superintendent,
Lakin Correctional Center,
Respondent Below, Respondent




                               MEMORANDUM DECISION



       Petitioner Julia Surbaugh, by counsel Steven B. Nanners and Jared S. Frame, appeals the
August 14, 2019, order of the Circuit Court of Webster County denying her petition for a writ of
habeas corpus. Respondent J.D. Sallaz, Superintendent, Lakin Correctional Center, by counsel
Gordon L. Mowen, II, filed a response in support of the circuit court’s order. Petitioner filed a
reply.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

          In 2010, petitioner was indicted in the Circuit Court of Webster County for the murder of
her husband, Michael Surbaugh, who was having an extramarital affair. Following petitioner’s
conviction by a jury for first-degree murder, the circuit court sentenced petitioner to a life term of
incarceration without the possibility of parole. In State v. Surbaugh (“Surbaugh I”), 230 W. Va.
212, 737 S.E.2d 240 (2012), this Court reversed petitioner’s conviction, ruling that “[u]pon retrial,
. . . petitioner is entitled to an instruction on good character, if such evidence is introduced.” Id. at
229, 737 S.E.2d at 257. After a second trial, a jury found petitioner guilty of first-degree murder,
and she was sentenced to a life term of incarceration without the possibility of parole. This Court
                                                     1
affirmed petitioner’s conviction following the second trial in State v. Surbaugh (“Surbaugh II”),
237 W. Va. 242, 786 S.E.2d 601, cert. denied, __ U.S. __, 137 S.Ct. 448, 196 L.Ed.2d 331 (2016).

          On October 31, 2017, petitioner filed a petition for a writ of habeas corpus in the circuit
court. The circuit court appointed habeas counsel to represent petitioner. Petitioner filed a
supplemental habeas petition on January 2, 2019. At a March 19, 2019, omnibus hearing, the
circuit court dismissed twenty-one of petitioner’s thirty-five asserted grounds for relief, finding
that those issues were adjudicated in petitioner’s criminal proceedings or on appeal in either
Surbaugh I or Surbaugh II. The circuit court dismissed one additional ground because petitioner
voluntarily withdrew it. Petitioner subsequently testified in support of the remaining grounds for
relief. 1 Respondent presented the testimony of the attorney who represented petitioner at her
second trial and the attorney who represented petitioner on appeal in Surbaugh II. 2 By order
entered on August 14, 2019, the circuit court noted that the majority of petitioner’s claims had
been dismissed and that it would address the remaining thirteen grounds including those involving
alleged ineffective assistance of trial counsel and of appellate counsel in Surbaugh II. In its August
14, 2019, order, the circuit court found that none of the remaining grounds entitled petitioner to
habeas relief and denied the petition.

        Petitioner now appeals. This Court reviews a circuit court order denying a petition for a
writ of habeas corpus under the following standard:

               “In reviewing challenges to the findings and conclusions of the circuit court

       1
          At the end of petitioner’s testimony on direct examination, she testified that she would
like for the circuit court to hold the record open because she intended to, with her own funds, have
a computer simulation produced of her husband’s shooting based on the testimony of Professor
Andrew Wheeler, her expert on blood splatter evidence. On appeal, petitioner argues that the
circuit court never ruled on her request to leave the record open. We find that petitioner’s request
was precluded by the circuit court’s dismissal of those claims that were adjudicated in State v.
Surbaugh (“Surbaugh II”), 237 W. Va. 242, 786 S.E.2d 601, cert. denied, __ U.S. __, 137 S.Ct.
448, 196 L.Ed2d 331 (2016), because, in Surbaugh II, this Court rejected the argument that the
evidence was insufficient to convict petitioner of first-degree murder based on Professor Wheeler’s
testimony at petitioner’s second trial. Id. at 259, 786 S.E.2d at 618.
       2
         On June 16, 2020, petitioner filed a motion to supplement the appellate record with phone
logs from the CenturyLink Inmate Communication System to contradict the testimony of her
appellate attorney in State v. Surbaugh (“Surbaugh II”), 237 W. Va. 242, 786 S.E.2d 601, cert.
denied, __ U.S. __, 137 S.Ct. 448, 196 L.Ed2d 331 (2016), who stated he had telephone
communications with petitioner at her correctional facility. The circuit court found that, during the
attorney’s testimony, he admitted to at least one “oversight or error” during his representation of
petitioner on appeal by failing to timely send to petitioner a copy of the opening brief in Surbaugh
II. The circuit court further found that, to the extent that there were deficiencies in the attorney’s
representation of petitioner, those deficiencies did not prejudice petitioner. As discussed below,
we adopt this and the other findings of the circuit court. Therefore, we deny petitioner’s motion to
supplement the appellate record as the proffered logs would not change our decision.
                                                   2
       in a habeas corpus action, we apply a three-prong standard of review. We review
       the final order and the ultimate disposition under an abuse of discretion standard;
       the underlying factual findings under a clearly erroneous standard; and questions
       of law are subject to a de novo review.” Syl. Pt. 1, Mathena v. Haines, 219 W.Va.
       417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, Anstey v. Ballard, 237 W. Va. 411, 787 S.E.2d 864 (2016). “Findings of fact made by a
trial court in a post-conviction habeas corpus proceeding will not be set aside or reversed on appeal
by this Court unless such findings are clearly wrong.” Syl. Pt. 1, State ex rel. Postelwaite v.
Bechtold, 158 W. Va. 479, 212 S.E.2d 69 (1975). Furthermore, “[o]n an appeal to this Court[,] the
appellant bears the burden of showing that there was error in the proceedings below resulting in
the judgment of which [she] complains, all presumptions being in favor of the correctness of the
proceedings and judgment in and of the trial court.” Syl. Pt. 1, White v. Haines, 215 W. Va. 698,
601 S.E.2d 18 (2004) (quoting Syl. Pt. 2, Perdue v. Coiner, 156 W. Va. 467, 194 S.E.2d 657
(1973)).

        On appeal, petitioner raises a single generic assignment of error: that the circuit court erred
in denying her petition for a writ of habeas corpus. Respondent counters that the circuit court
properly denied the petition. We agree with respondent. Having reviewed the circuit court’s
August 14, 2019, “Order,” we hereby adopt and incorporate the circuit court’s well-reasoned
findings and conclusions, which we find address petitioner’s assignment of error. The Clerk is
directed to attach a copy of the August 14, 2019, order to this memorandum decision. Accordingly,
we conclude that the circuit court did not abuse its discretion in denying the habeas petition.

        For the foregoing reasons, we affirm the circuit court’s August 14, 2019, order denying the
instant petition for a writ of habeas corpus.

                                                                                       Affirmed.

ISSUED: September 23, 2020

CONCURRED IN BY:
Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                  3